Citation Nr: 1718552	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for canker sores.

2.  Entitlement to an initial compensable evaluation for anemia.


REPRESENTATION

Appellant represented by:	Jon M. Brown, Agent


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky.  In December 2011, the Board remanded this case.

The United Stated Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision. On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim, entitlement to a compensable rating for canker sores, that may be affected by the resolution of VA's appeal in Johnson due to the Veteran's use of triamcinolone acetonide, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  


FINDING OF FACT

The Veteran did not have hemoglobin of 10 gm/100 ml or less due to his anemia at any time during the pendency of this appeal.  

CONCLUSION OF LAW

The criteria for an initial compensable rating for anemia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.117, Diagnostic Code 7700 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Anemia

The medical records establish that anemia was noted in 2001-2002 records and had been treated with B-12 injections.  

The Veteran was afforded a VA examination in February 2003.  At that time, it was noted that the Veteran had iron deficiency the source of which blood loss was not apparent.  It was presumed to be gastrointestinal blood loss and he had not had a small bowel examination which was a specialized procedure.  He was being treated symptomatically with Iron.

The Veteran was afforded a VA examination in August 2006.  It was noted that B-12 injections were given for 2 years and discontinued 3 years ago.  The Veteran complained of becoming exhausted very quickly with exertion; however, he denied weakness and had not missed work as a mail carrier due to fatigue.  The Veteran denied any recent disease activity or current treatment for anemia other than taking a daily multivitamin.  He also did not have syncope and lightheadedness.  The physical examination findings were normal.  The laboratory values noted CBC 13/38.5, WBC 5.4, and platelets at 204.  The assessment was anemia due to iron deficiency and possibly vitamin B-12 deficiency in nature, stable at this time.  The hemoglobin value was within normal limits at 13.  

The Veteran was examined in February 2009 and it was noted that he had a history of anemia to include receiving B-12 injections.  The Veteran was employed and he reported that his employment was not affected by his anemia.  He complained of headaches which occurred 2 to 4 times daily which last 5 seconds to 1 minute for the past 15 to 20 years.  He also complained of chest pain which was midsternal and would radiate which occurred 2 times weekly and lasted 5 to 10 seconds.  There was no claudication, history of transfusion, phlebotomy, bone marrow transplant or myelosuppressant therapy.  The Veteran indicated that he worked at a slower place.  He denied exacerbations.  CBC revealed H/H 14.1/39.9, WBC 4.73, and platelets 182.  The diagnosis was iron deficiency anemia which appeared stable at that time.

In March 2015, the Veteran was afforded a VA examination.  His diagnosis and history of anemia were discussed.  CBC done May 5, 2014 was normal.  Chemistry done May 5, 2014 showed fasting glucose 97, BUN 16.8, creatinine 1.16, estimated GFR greater than 60, total cholesterol 172, triglycerides 191, HDL 46, LDL 88, TSH 0.61 and electrolytes/hepatic functions normal.  He was not on medication.  The Veteran's anemia condition was noted to be stable and in remission at this time.  The most recent CBC was normal (as indicated).  The Veteran reported that he had not been on iron supplementation for about a year.  He had been off of B-12 shots for about 5 years.  Again, the examiner noted that the condition was essentially stable and in remission at present.

Under the provisions of Diagnostic Code 7700 for anemia, a 10 percent evaluation is warranted if hemoglobin is 10 gm/100 ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent evaluation is warranted if hemoglobin is 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted if hemoglobin is 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia or syncope.  38 C.F.R. § 4.117.

The record reflects that the Veteran reported weakness, easy fatigability and headaches, but did not at any time have hemoglobin of 10 gm/100 ml or less on laboratory findings.  As such, the criteria for a 10 percent rating are not met.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating for anemia.  


ORDER

Entitlement to an initial compensable evaluation for anemia is denied.



_________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


